MEMORANDUM **
Federal prisoner Robert Dixon appeals pro se from the district court’s order denying his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. § 2258, and we affirm.
Dixon contends that he is entitled to a sentence reduction of up to one year for his successful completion of a Residential Drug Abuse Treatment Program (“RDAP”). Dixon’s contention fails because the crime for which he was convicted was not a “nonviolent offense,” and therefore he is ineligible for the sentence reduction. See 18 U.S.C. § 3621(e)(2)(B); United States v. Wright, 215 F.3d 1020, 1028 (9th Cir.2000). Moreover, the record reflects that Dixon failed to successfully complete the RDAP, such that he would be ineligible for the sentence reduction regardless of his commitment offense. See 18 U.S.C. § 3621(e)(2)(B); Murphy v. Hood, 276 F.3d 475, 476-78 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.